Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 – amended 10/20/2021

    PNG
    media_image1.png
    407
    922
    media_image1.png
    Greyscale


Rejections Not Based on Prior Art – §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites inter alia drawing out an aqueous fluid from “a wellbore” and injecting [a composed fracturing fluid using the aqueous fluid] into “another wellbore”.  In other words, the wellbore from which the fluid is drawn and the wellbore into which the treated fluid is injected are necessarily not the same wellbore.
Although the original disclosure clearly supports injecting the treated aqueous fluid back into the same wellbore from which the aqueous fluid had been drawn,1 the original disclosure does not support injection of the treated aqueous fluid into “another wellbore”, i.e., any wellbore other than the wellbore from which the aqueous fluid was drawn.

To the extent that applicant may responsively argue one of ordinary skill would have understood these particular named inventors to have been in possession of such an invention, applicant is requested to provide an objective, prior art evidentiary basis for that contention.
To the extent that applicant may responsively argue that disclosure of injection of the treated fluid into the very same wellbore from which the fluid was drawn is itself a disclosure of injection into “another wellbore,” applicant is requested to specifically explain how “a wellbore” and “another wellbore” might be construed as meaning the same thing without offending §112(b).
To the extent that applicant believes that the original disclosure fully supports claim 1 as amended 10/20/2021, applicant is requested to specifically – by paragraph number and original phrasing – identify where such support lies, and why such pointing out was not provided in the October, 2021 response.
To the extent applicant intends to file an after final amendment in which a proposed amendment of claim 1’s recitation of “another wellbore” to “the wellbore,” please note that the examiner is disinclined to enter such amendment after final insofar as such claim would be a new issue.

Art Cited of Interest
USP 20130330128 to Shafer is cited for return of remediated produced water 120 for use as “frac water [130] to fracturing system”. 

USP 20150083663 to Komor describes reuse of spent fracking water (flowback water) in next [sic] fracking operations … off site” [0004].
USP 20150298994 to Jensen describes collection of contaminated frac water from a drilling site, remediation of the frac water at a centralized offsite location remote from the drilling site [0035], and transport via a tanker truck 16 “for reuse in a fracing process” [0034].
USP 11034596 to Kaminski describes reuse of the remediated aqueous phase of an invert emulsion2 brine col 3 lines 1 - 10.
USP 20140131039 to BASF-SE describes a “polymer flooding” process in which an aqueous fluid is injected into an injection borehole and withdrawn from another borehole, i.e., the production borehole, along with extracted mineral oil [0003].  The aqueous fluid may comprise radical scavengers, oxygen scavengers, and biocides [0111].  The disclosure is not clearly directed to hydraulic fracturing applications of polymer flooding.  Abedi3 is cited for the recognition that polymer flooding can be employed in non-fractured or fractured reservoirs.  Polymer flooding is not synonymous with hydraulic fracturing.
USP 20200231378 to Lambert teaches that many chemicals, including biocides, used in hydraulic fracturing operations are corrosive to or reactive with certain metals of drilling equipment [0055].

See also USP 20150150244 A9 to Annis describing the corrosive nature of many biocides [0006].

Action is Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s pending specification:
        
        
    PNG
    media_image2.png
    293
    493
    media_image2.png
    Greyscale

        2 Applicant’s aqueous phase can be the discontinuous phase of an invert emulsion [0025].
        3 Abedi B., et al., Experimental use of polymer flooding in fractured systems using five-spot glass micromodel:  The role of fracture geometrical properties, Energy Exploration & Exploitation, Vol. 30 No. 5 (2012) pp.689-706.